Title: To Benjamin Franklin from John Holker, 30 July 1778
From: Holker, John
To: Franklin, Benjamin


Monsieur et Respectable ami
Rouen le 30 Juillet 1778
Mr. Lalanne negociant au havre, mon ami, et encore plus l’ami de mon fils, m’a recommandé d’une maniere particuliére Monsieur Le Baron de Reuschenberg qui vous remettra la Presente. Il désire passer en amérique, pour y trouver de l’employ et y finir sa carriere et m’a demandé une lettre de Recommandation pour vous, digne et Respectable ami. Je n’ai pu la lui refuser surtout m’etant presenté par un aussi bon ami que M. Lalanne, c’est ce motif qui me fait prendre la Liberté de vous prier d’éclairer Monsieur Le Baron de vos Bons avis et de l’honorer de votre Protection pour le succès de son Projet. Je suis avec Respect Monsieur et Respectable ami Votre tres humble et tres obeissant serviteur
J Holker
 
Addressed: A Monsieur / Monsieur Le Docteur franklin / Ambassadeur des Etats unis de / l’amerique en son hotel / Passy
Endorsed: Holker July 30. 78
